Appeal by defendant: (1) from a judgment of the County Court, Nassau County, rendered May 18, 1962, after a jury trial, convicting him of forgery in the second degree, and sentencing him as a fourth felony offender to serve a term of 20 years to life; and (2) from an order, *542entered May 2, 1962, which after a hearing denied defendant’s motion to confirm the report of two psychiatrists that defendant was unable to understand the nature of the charge against him and of making his defense. It appears that on February 1, 1963, the defendant was resentenced as a third felony offender to serve a reduced term of 10 to 20 years; but defendant failed to appeal from such resentence. Order affirmed. Judgment of May 18, 1962, insofar as it convicts defendant of the crimes mentioned, affirmed. Appeal from said judgment, insofar as it imposes sentence, dismissed. As to the sentence, such judgment was superseded by the resentence on February 1, 1963. In our opinion, at the hearing on the application by the District Attorney to disaffirm the psychiatric report, the testimony showed: (a) that defendant was not an idiot, an imbecile, or insane; and (b) that he was not suffering from a mental disease. The testimony established merely that defendant was ignorant and had retarded mental development. While no appeal was taken from the resentence of 10 to 20 years, we have considered the merits of defendant’s contention that such reduced term was excessive. In our opinion, under all the circumstances, such reduced term was not excessive; and we would have affirmed the resentence if an appeal had been taken therefrom. Beldock, P. J., ICleinfeld, Hill, Rabin and Hopkins, JJ., concur.